DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-10 are pending. 



Claim Rejections - 35 USC § 103

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (US 2010/0249286 A1) in view of Murase et al. (US 2007/0176154 A1). 
Regarding claim 1: Yamaki is directed to a flame retardant thermoplastic including a polyolefin resin [0066] composition comprising a thermoplastic polyurethane 
(A) at least one melamine salt selected from melamine phosphate, melamine pyrophosphate, melamine polyphosphate, or a mixture of at least two of said melamine salts
(B) at least one piperazine salt selected from piperazine phosphate, piperazine pyrophosphate, piperazine polyphosphate,
	(C) an antioxidant including 1,3,5-tris(3,5-di-tert-butyl-4 hydroxybenzyl) isocyanurate ([0057] Tamaki) (equivalent to formula I wherein R1, R2, R3 are bivalent hydrocarbon groups of 1 carbon atom. While this antioxidant is listed among a list of options, it has been held that “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a flame retardant polyolefin based resin composition within the scope of claim 1. 
A phosphorous based antioxidant is disclosed ([0058] Yamaki)
	Yamaki doesn’t mention a melt flow index of the polypropylene. 
	Murase is directed to a flame retardant composition comprising a polypropylene wherein the polypropylene has a melt flow index of 9 g/10 min in the working examples 
	Regarding claim 2: Zinc oxide is a preferred metal oxide ([0049] Yamaki).
Regarding claim 3: Example 1 comprises 50 parts (A), 50 parts (B), which is added to 37 parts low density polyethylene, 20 parts ethylene vinyl acetate resin, and 43 parts of the flame retardant composition ([0075]-[0077] Yamaki). Therefore, it can be determined the composition comprises 21.5% by mass (A), 21.5% by mass (B), based on the total weight of the composition. The antioxidant is added in an amount of 0.05 – 5 parts by mass ([0057] Yamaki). 
Regarding claim 4: The antioxidant (D) is added in an amount of 0.05 – 5 parts by mass relative to 100 parts by mass polymer ([0057] Yamaki). The amount of zinc oxide (E) is added in an amount of 0.01 – 10 parts by mass with respect to components (A) and (B) ([0050] Yamaki).
Regarding claim 5: A molded article made from the composition is disclosed.
Regarding claim 6: The antioxidant is added in an amount of 0.05 – 5 parts by mass relative to 100 parts by mass polymer ([0057] Yamaki). The amount of zinc oxide is added in an amount of 0.01 – 10 parts by mass with respect to components (A) and (B) ([0050] Yamaki).
Regarding claims 7-10: A molded article made from the composition is disclosed.


Response to Arguments

Applicant's arguments filed 1/28/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 8-10 Remarks) the object of Yamaki is to provide a resin composition having excellent processing stability and flame retardance. The object of Murase is to provide a flame retardant polyolefin having excellent flame retarding properties and sustained electrical resistance. Therefore, one skilled in the art would have no reason to employ the polypropylene based resin having an MFI of 9 g/10min in Murase in the flame retardant composition disclosed in Yamaki to arrive that the claimed invention having excellent processability, flame retardancy, thermal resistance, 
This argument is not found persuasive for the following reasons. The rejection is maintained since the Examiner considered Murase and Yamaki to be analogous art, namely flame retardant polyolefins resin composition, to have combined for the reasons set forth above. Namely, one skilled in the art would have been motivated to have selected the polypropylene and the polypropylene of choice in since both Yamaki and Murase are directed to flame retardant polyolefin compositions which preferably include polypropylene. Further, Murase exemplifies a specific polypropylene having the claimed MFR.
With respect to arguments of unexpected results, the burden of showing unexpected results rests on the person who asserts them by establishing that the See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). 
In the present case, no amounts are recited in claim 1. Further, Examples 1-5 also contain additional components (D) and (E), which are not recited in claim 1. With respect to claim 3, the specific types of components used in the working examples are much broader in scope than those recited in claims 1 and 3. For instance, any phosphorous acid based antioxidant is recited, although specific antioxidants of Bis(2,6-di-tert-butyl-4-me1hylphenyl)pentaerythritol diphosphate and Tris(2,4-di-tert-butylphenyl)phosphite are utilized in the working examples. Further, no amount of the polypropylene resin is recited, and there is no basis for the amounts, e.g. based on the total weight of the composition. For these reasons, arguments of unexpected results are not found persuasive. 
Finally, It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

Declaration 1.132

Additional experiments have been conducted to show advantageous effects of excellent processability and physical properties such as flame retardancy. Additional Example A, B, C having an MFI of 5, 3, and 45 g/10 min. are included. Twenty samples within the scope of the claimed MFI produced did not show any color or appearance deterioration. In contrast, Comparative Example B three samples had a scorched or deteriorated color. Comparative Example C had worse flame retardancy that Example 1 and Example A. These results show the excellent processability and flame retardancy was obtained by the claimed polypropylene having an MFI of 5 to 40 g/10min. 
With respect to arguments of unexpected results, the burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). 

Finally, It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768